Citation Nr: 1629488	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  13-10 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for emphysema.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for coronary artery disease, to include as secondary to hepatitis C with enlarged liver.

5.  Entitlement to an initial evaluation in excess of 30 percent disabling for posttraumatic stress disorder (PTSD) with alcohol abuse.

6.  Entitlement to an evaluation in excess of 20 percent disabling for degenerative joint disease of the thoracic spine.

7.  Entitlement to an evaluation in excess of 20 percent disabling for degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Winston-Salem, North Carolina. 

The Veteran and his spouse testified at a hearing before the undersigned in January 2016.  A transcript of the hearing has been associated with the claims file. 

The issues of entitlement to service connection for emphysema; entitlement to service connection for hypertension; entitlement to service connection for sleep apnea; entitlement to service connection for coronary artery disease, to include as secondary to hepatitis C with enlarged liver; and entitlement to an initial evaluation in excess of 30 percent disabling for PTSD with alcohol abuse are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At no point during the period on appeal prior to July 9, 2009, did the Veteran's thoracic degenerative joint disease manifest forward flexion limited to 30 degrees or less, ankylosis, or a period of incapacity of at least four weeks in the prior 12 months. 
 
2.  At no point during the period on appeal prior to July 9, 2009, did the Veteran's lumbar degenerative joint disease manifest forward flexion limited to 30 degrees or less, ankylosis, or a period of incapacity of at least four weeks in the prior 12 months. 

3.  Beginning July 9, 2009, the Veteran's thoracolumbar spine has been manifested by forward flexion limited to 30 degrees or less, but not by unfavorable ankylosis or incapacity with prescribed bed rest of at least 6 weeks in the prior 12 months.

4.  The Veteran's right lower extremity radiculopathy is manifested by no more than mild incomplete paralysis of the sciatic nerve, for the period prior to July 9, 2009, and no more than moderate incomplete paralysis thereafter.
 
5.  The Veteran's left lower extremity radiculopathy is manifested by no more than mild incomplete paralysis of the sciatic nerve, for the period prior to July 9, 2009, and no more than moderate incomplete paralysis thereafter.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent disabling for degenerative disc disease of the thoracic spine, prior to July 9, 2009, have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5291, 5242.

2.  The criteria for an evaluation in excess of 20 percent disabling for degenerative disc disease of the lumbar spine, prior to July 9, 2009, have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5293, 5242.

3.  The criteria for an evaluation of 40 percent, and no higher, for degenerative disc disease of the thoracolumbar spine, beginning July 9, 2009, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5242.

4.  The criteria for a separate 10 percent rating, for the period prior to July 9, 2009, and 20 percent thereafter, for right lower extremity radiculopathy, as a neurological manifestation of degenerative joint disease of the thoracolumbar spine, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).
 
5.  The criteria for a separate 10 percent rating, for the period prior to July 9, 2009, and 20 percent thereafter, for left lower extremity radiculopathy, as a neurological manifestation of degenerative joint disease of the thoracolumbar spine, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his spine disabilities are more severe than currently assigned evaluated.  The Veteran's lumbar and thoracic spine disabilities are each currently evaluated as 20 percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.

Disabilities of the lumbar spine (other than intervertebral disc syndrome when evaluated on the basis of incapacitating episodes) are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,454, 51,455 (Aug. 27, 2003).  Any associated objective neurologic abnormalities including, but not limited to, bowel or bladder impairment, are to be rated separately from orthopedic manifestations under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1). 

In pertinent part, the General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a. 

Ratings in excess of 20 percent are provided for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine (40 percent); for unfavorable ankylosis of the entire thoracolumbar spine (50 percent); and for unfavorable ankylosis of entire spine (100 percent).  Id.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

38 C.F.R. § 4.71a, Note (1) provides that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.

38 C.F.R. § 4.71a, Note (2) provides that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a. 

Under the criteria governing disabilities of the lumbar spine, intervertebral disc syndrome is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  This formula provides a rating of 20 percent for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1).

In the Veteran's claim for an increased evaluation in September 2008 the Veteran reported that he was treated with a TENS unit, which gave no relief, and had been taking prescribed medications without much relief.  He was scheduled to epidural injections.  He had to walk with a cane that was supposed to help with the pain in the back and legs but had little effect.  He reported that he was very limited in what he could do.  He was unable to do simple household chores such as washing clothes or vacuuming without causing a great deal of pain.  He was unable to pick up and hold his grandchildren.  He was unable to do any yard work.  The only way he could shop was using a motorized wheelchair when available at the store.  

An August 2007 magnetic resonance imaging (MRI) scan revealed suspect herniated nucleus pulposus (HNP) and radiculopathy of the left leg.  

A treatment note dated in October 2007 indicated a diagnosis of lumbar radiculopathy.

A June 2008 treatment note revealed the lumbar/lumbosacral spine exhibited no abnormalities.  The lumbosacral spine exhibited a normal appearance.  Palpation of the lumbosacral spine revealed no abnormalities.  There was no tenderness on palpation, muscle spasms, or spasms of the paraspinal muscle.  Lumbosacral spine motion was normal.  Pain wan not elicited by motion.  A straight leg raising test was negative.  Waddell's test was negative.  There was no decreased response to pain and temperature stimulation of the leg/foot.  Motor examination demonstrated no dysfunction.  Muscle tone was normal.  Strength of flexion of the right knee was normal.  Strength of extension of the left knee was normal.  Plantar flexion strength of both ankles was normal. Flexion strength of the right and left first toes was normal.  Gait and stance were normal.  Plantar reflex was present and there were normal right and left knee jerk reflexes. 

A July 2008 treatment note revealed chronic low back pain with intermittent left lower extremity pain and parasthesia.  Symptoms were aggravated by standing and walking greater than five minutes and were eased by sitting, change of position, and medications.  MRI revealed extensive multilevel spondyloarthropathy/stenosis.  Objectively the Veteran had an exaggerated lumbar spine lordosis.  He appeared to be in moderate discomfort.  Gait was antalgic left lower extremity.  Range of motion was 80 degrees of forward flexion, 10 degrees extension with exquisite pain, and 25 degrees of bilateral side bending.  Bilateral lower extremities were 5/5 MMT.  There was negative passive single leg raise, scours, Faber's, and lumbar distraction tests.  Bilateral lower extremities were intact and symmetric to light touch.

An August 2008 treatment note revealed chronic history of low back pain constant at 4 to 9 out of 10.  There was some radiation to the buttocks with the left worse than the right.  It was worse with lying down/walking for a few minutes and was improved with sitting.  He denied tingling, weakness, and loss of sensation in the bilateral lower extremities.  There was no bowel or bladder incontinence.  Bilateral lower extremity strength was 5/5, sensation was grossly intact, 1+ reflexes in the patella, and Babinski downgoing.  Decreased range of motion was noted with extension, lateral bending, and rotation.  There was tenderness to palpation and trigger points of the right paraspinals and iliolumbar triangle/sacroiliac.  Straight leg raise and Patrick's test were negative.  Hamstrings, quadriceps and TFL were tight.  The provider noted that pain was suspected to be secondary to facet arthropathy, sacroiliac joint dysfunction, myofascial component, less likely radicular symptoms.

A private treatment note dated in September 2008 reveals that the Veteran reported pain in the lower back that radiated to the lower limbs just above the popliteal region.  The pain was constant with intermittent exacerbation.  The pain was worsened with prolonged sitting, standing and walking, and was alleviated by resting supine or lateral recumbent.  Pain was 5 to 6 on a scale of 10.  Prolonged walking can increase his pain to 8 to 9 on a scale of 10.  He was able to ambulate approximately half a block before he had to stop and sit down.  He was prescribed medication for his back pain.  He denied any aquatic therapy or TENS unit.  He had not had any injections in the past.  The Veteran was working as an investigator.  However, it was also noted that he was on "disability income."  He had a relatively sedentary lifestyle.  There were no bowel or bladder issues.  He had no falls; however, he reported occasional weakness at the knee and the knee giving out.  

The Veteran had normal kyphotic curvature of the thoracic spine with increasing lordotic curvature of the lumbar spine.  There was no scoliosis.  He was significantly tender over the lumbar paraspinous region.  Hyperextension of the lumbar spine yielded significant pain in the lumbar region bilaterally, left worse than right.  He was tender to palpation over the bilateral sacroiliac joint region.  The upper limbs had normal bulk and range of motion throughout.  He had intact sensation to light touch and pinprick throughout.  Muscle stretch reflex was 2+ throughout.  There was no increasing tone noted.  Manual muscle strength was 5/5 throughout.

The Veteran had less than optimal muscle bulk in the bilateral gluteal, thighs, and lower legs.  However, there was no focal atrophy.  Sensation to light touch and pinprick was intact throughout along the L2-S2 dermatome distribution.  There was tenderness to palpation along the bilateral greater trochanter, left worse than right.  Muscle stretch reflex was 2+ at the bilateral patellar and Achilles tendons.  There was no increasing tone noted.  Manual muscle strength was 5/5 thoughout. 

A November 2008 treatment note revealed lumbosacral spine pain was elicited by motion.  Lumbosacral spine pain was elicited by flexion, extension, right and left rotation, and right and left lateral flexion.  Lumbar/lumbosacral spine exhibited no abnormalities.  Palpation of the lumbosacral spine revealed no abnormalities.  Lumbosacral spine exhibited no tenderness on palpation.  Lumbosacral spine exhibited no muscle spasms.  Lumbosacral spine motion was normal.  A straight leg raising test was negative.  Neurological testing revealed no abnormalities.

A December 2008 treatment note reveals low back pain that radiated into both buttocks but not below.  He had occasional tingling in the feet.  He denied weakness and failed several ESI.  Lumbosacral spine exhibited tenderness on palpation of the transverse process.  Both sides of the lumbosacral spine exhibited tenderness on palpation of the transverse process.  Lumbosacral spine exhibited a normal appearance.

A treatment note dated in February 2009 reveals low back pain for several days that started after driving for about 6 hours.  There was no groin numbness or tingling.  He reported some tingling in both thighs but that this was not a new problem.  Bowels and bladder functioned normally.  Examination revealed thoracic spine to be normal in appearance.  Palpation of the thoracic spine revealed no abnormalities.  The lumbar spine was tender in the lumbosacral area of the back right greater than left.  Lumbosacral spine motion was abnormal.  Pain was elicited by motion.  Postural maneuvers were performed with single leg raise positive bilaterally.  The lumbar spine had a normal appearance.  An x-ray revealed degenerative changes.

In a treatment note dated in March 2009 the Veteran reported new onset of pain radiating down the back of the left leg with numbness and tingling of the lower left leg.  There was no loss of bowel or bladder control.  There was no numbness or tingling to the saddle area.  The pain was rated as 6 out of 10 dull, throbbing pain to lower back with radiation of pain down the back of the left leg in a shock like sensation.  He had back stiffness in the lower region.  He had difficulty walking, tingling of the left leg, numbness of the left leg, and pain that could be controlled by medication.  

In a treatment note dated in March 2009 the Veteran reported increasing frequency of flare ups of back pain.  He was noted to have had radioablation of the disc two months prior.  He had low back pain bilaterally with radiation/sciatic symptoms down both legs and some upper/mid back pain.  He was very tender to right of spine around med edge of scapula over wide area, no easily defined focus/trigger point, and no rash/erythema.  He moved very stiffly, not able to assess flexibilty/range of motion of thoracic or lumbar spine.

The Veteran underwent an MRI of the lumbar spine in March 2009.  The impression was new right-sided synovial cyst at L4-5.  There were no other significant changes in appearance in the lumbar spine.  The Veteran was noted to have lumbar radiculopathy at L5.

The Veteran underwent an MRI of the thoracic spine in March 2009.  The impression was degenerative thoracic spine.  

In a June 2009 treatment note the Veteran was noted to have chronic low back pain.  The pain used to be intermittent but was worse and constant at 6 out of 10.  He had left anterior thigh numbness and burning pain to the lower back and radiation to lateral side of the thigh and stopped at the knees.  He was on Iodine for pain and took Percocet when the pain was bad.  He was having trouble sleeping at night due to pain.  He also admitted that the pain was getting to him and he was starting to feel a little depressed.  There was no history of depression.  His legs had almost given out on him and he as followed for pain management.  He had had steroid injections and radio ablation that have not helped much.  There was no perineal numbness.  There was no urinary or fecal incontinence.  He denied muscle spasm.  The lower back was normal in appearance.  He had full range of motion.  There were no bony deformities or swelling.  There was tenderness and pain to the right lower back near the sacroiliac join.  There was no spasm.  Deep tendon reflexes were 2+ in the bilateral patellas.  Leg and plantar flexion were within normal limits.  Straight leg test was negative.  There was no pain with flexion, extension, rotation, or lateral flexion.  Motor examination and muscle tone was normal.  Strength of flexion of bilateral knees and ankles was normal.  Gait and stance were normal.  There was no pain with palpation of the buttocks.  He ambulated with a cane due to pain.  

In a July 2009 treatment note the lumbosacral spine exhibited spasms of the paraspinal muscles bilaterally.  Active flexion of the lumbosacral spine was 30 degrees with 80 degree hip angle.  Active extension of the lumbosacral spine was 20 degrees reproducing pain.  Active lumbosacral spine lateral flexion was 30 degrees to the left and 30 degrees to the right.  Lumbosacral spine pain was elicited by extension tests of the sacroiliac region, and the right was very tender.  The lumbosacral spine exhibited a normal appearance.  Palpation of the lumbosacral spine revealed no abnormalities.  Sciatic notch exhibited no tenderness on palpation.  Lumbosacral spine exhibited no muscle spasms.  Lumbosacral spine exhibited no step deformity.  Lumbosacral spine motion was normal.  Lumbosacral spine pain was not elicited by flexion, rotation, or lateral flexion.  Straight-leg, reverse straight-leg, and modified straight-leg raising tests were negative.  Femoral nerve traction and sciatic tension tests were negative.  Sensation was decreased to pain and temperature stimulation on the dorsum of the right foot only.  There was no decreased response to pain and temperature stimulation on the dorsum of the left foot.  There was no decreased response to tactile sense.  Motor strength was 4+ out of 5 in the left hip.  A motor examination demonstrated no dysfunction.  Strength of flexion of the right hip was normal.  There was weakness in the quadriceps and hamstring muscles.  Dorsiflexion strength of the ankles was normal.  Extension strength of the toes was normal.  Balance was normal.  Limping was observed and the Veteran used a cane.  Heel and toe walking was normal.  Right ankle jerk reflex was absent or diminished.  Knee jerk was normal.  There was no clonus of the ankle/knee.  Hoffman's sign was not demonstrated.  The Veteran was diagnosed with spinal stenosis, lumbar radiculopathy L5 and L4, synovial cyst, and sacroiliac region sprain.

In a treatment note dated in July 2009 the Veteran was noted to have a range of motion within normal limits except limited by 70 percent with pain and distended abdomen.  Sensation was intact to light touch.  Strength was within normal limits except bilateral lower extremities which were 4- out of 5.  He was able to ambulate short distances with a cane.  Long distances required a wheelchair.

In a treatment note dated in July 2009 the Veteran was noted to have a laminectomy scheduled.  He had constant pain of 6 to 8 out of 10.  There was slight improvement.

The Veteran underwent an L4 laminectomy, L3-4 and L4-5 nerve root decompression in September 2009.

The Veteran was afforded a VA medical examination in September 2009.  The Veteran reported that he had two to three flares per month and one to two days per episode.  During the flares he reported a 75 percent reduction in range of motion.  The Veteran reported numbness or tingling to the left leg, stiffness, and spasms.  There was no radiation of pain, weakness of an extremity, or bowel or bladder incontinence.  The Veteran reported 12 weeks off from work in the prior 12 months due to lumbar spine condition.  It limited lifting, pulling, and pushing.  He used a single cane constantly and a wheelchair occasionally.  He was able to walk for one block, stand for 10 minutes and sit for five to ten minutes.  Examination revealed the entire spine had normal curvatures and posture was normal except for lumbar flattening.  Gait was antalgic.  There was no muscle spasm, tenderness, guarding, or ankylosis. Motor function was five out of five throughout.  Muscle tone was normal and there was no atrophy.  Sensory function and reflexes were normal.  Range of motion testing could not be performed because of very recent lumbar laminectomy.  The results of the March 2009 MRIs were included.  The Veteran was diagnosed with degenerative joint disease/degenerative disc disease of the thoracolumbar spine status post lumbar laminectomy.  There were significant effects on the Veteran's usual occupation.

In May 2011 the Veteran underwent an MRI of the lumbar spine.  The impression was post-surgical and degenerative changes of the lumbar spine.  

The Veteran was afforded a VA medical examination in June 2011.  He reported that his pain had increased in the prior two years.  He reported daily constant pain with radiation to both hips down to his feet.  The lumbar spine had severe flare-ups daily lasting minutes.  The flare-ups were caused by driving, walking, and prolonged sitting.  The Veteran reported that the flare-ups caused decrease in range of motion 100 percent of the time.  There was a history of urinary incontinence but no fecal incontinence.  He had erectile dysfunction, numbness, and paresthesias.  He reported leg or foot weakness, falls, and unsteadiness.  It was noted that the etiology of the symptoms were unrelated to the claimed disability.  The examiner clarified that erectile dysfunction was unrelated to the claimed disability and that numbness, falls, unsteadiness, and paresthesias were related to the back pain.  The Veteran reported that he had a TIA two years prior that left him with left sided weakness to upper and lower extremities.  There were symptoms of fatigue, decreased motion, stiffness, weakness, spasm, and spine pain in the lumbar and thoracic region.  There was radiating pain in both hips to posterior legs to the front of the legs to the entire feet.  The pain was burning and tingling.  He used a cane and could walk for 10 minutes.  

Posture, head position, and symmetry were normal.  Gait was antalgic with a cane.  There were not abnormal spine curvatures or ankylosis.  There was no spasm, atrophy, guarding, tenderness, or weakness of the thoracolumbar sacrospinalis.  There was bilateral pain with motion.  Thoracolumbar range of motion was 60 degrees of flexion, 20 degrees of extension, 25 degrees of left and right lateral flexion, and 20 degrees of left and right lateral rotation.  There was objective evidence of pain with active range of motion.  There were no additional limitations after three repetitions of range of motion.  Reflexes were normal throughout.  Sensory testing was normal throughout.  Motor examination was reduced (4 out of 5) in the left elbow flexion and extension.  It was 5 out of 5 in the right elbow flexion and extension, wrist flexion, wrist extension, finger flexion, finger abduction, thumb opposition, hip flexion, hip extension, knee flexion, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension.  Muscle tone was normal and there was no muscle atrophy.  

X-ray of the lumbar spine revealed six lumbar type vertebrae.  Mild osteophytosis of the lower lumbar spine.  Significant anterior osteophytosis of the thoracolumbar junction.  Mild disc space narrowing L3 through S1.  There was no acute fracture or subluxation of the lumbar spine identified.  X-ray of the thoracic spine revealed anterior cervical spine fixation.  Significant osteophytosis in the mid/distal thoracic spine with bridging osteophytes in the lower thoracic spine.  There was no acute fracture or subluxation of the thoracic spine.

The Veteran was an investigator and was employed full time.  During the prior 12 months he lost 6 weeks of time from work due to his back pain and cervical fusion.  

The Veteran was diagnosed with degenerative joint disease of the lumbar spine.  It was noted to affect his ability to work by decreasing mobility, problems with lifting and carrying, weakness and fatigue, and pain.  It had no effect on his activities of daily living, moderate effect on his driving, chores, shopping, and recreation, and severe effect on exercise.

The Veteran was diagnosed with degenerative joint disease of the thoracic spine.  This caused moderate effect to his occupation by causing problems with lifting and carrying, weakness or fatigue, and pain.  It had no effect on his activities of daily living, moderate effect on his driving, chores, shopping, and recreation, and severe effect on exercise.

In a June 2013 new patient consultation the Veteran reported severe, intractable pain involving the lower back and bilateral lower extremities of extended duration.  He reported pain in the lower back and bilateral posterior lower extremities in a sacroiliac distribution generally rated moderately severe to severe in intensity and constant in duration.  The pain was described as a sharp, shooting, and burning sensation in the affected area with associated numbness as well as pins and needles sensation.  He reported subjective lower extremity weakness as well as "stripping" periodically with significant difficulty, especially getting in and out of the vehicles.  He reported that his symptoms were increased with almost any activity and there were no relieving factors noted.  The Veteran had not had issues with bowel or bladder incontinence.  He reported that could walk for less than a block before having significant pain.  He utilized a cane, occasionally a waIker, and even a wheelchair for ambulatory assistance while shopping.  He reported that his pain has affected his ability to perform his desired hunting, social, and recreational activities. 

Physical examination showed grossly normal motor strength in the bilateral lower extremities.  Deep tendon reflexes were symmetrical and intact and there were no dermatomal deficits noted.  There was significant pain with lumbar extension and rotation as well as lumbar spinous paraspinous and bilateral PSIS tenderness to palpation. 

He was relevantly diagnosed with lumbar postlaminectomy pain syndrome, lumbar facet and sacroiliac arthropathy, lumbar radiculitis, and myofascial pain.

In September 2013 the Veteran reported pain in the lower back and bilateral posterior lower extremities most significantly in a sacroiliac distribution generally rated moderately severe to severe in intensity and constant in duration.  The pain was described as a sharp, shooting, and burning sensation in the affected area with associated numbness as well as pins and needles sensation.  He reported subjective lower extremity weakness as well as "stripping" periodically with significant difficulty especially getting in and out of the vehicles.  The symptoms were increased with almost any activity and there were no relieving factors noted.  He did not have issues with bowel or bladder incontinence.  He could walk less than a block before having significant pain.  He utilized a cane, occasionally a walker, and even a wheelchair for ambulatory assistance while shopping.  He reported that his pain has affected his ability to perform his desired hunting, social, and recreational activities.

The Veteran underwent procedures including neurotomy and injections in August 2013, December 2013, January 2014, March 2014, April 2014, and May 2014.

In June 2014 the Veteran reported pain in the lower back and bilateral posterior lower extremities most significantly in a sacroiliac distribution generally rated moderately severe to severe in intensity and constant in duration.  The pain was described as a sharp, shooting, and burning sensation in the affected area with associated numbness as well as pins and needles sensation.  He reported subjective lower extremity weakness as well as "stripping" periodically with significant difficulty especially getting in and out of the vehicles.  The symptoms were increased with almost any activity and there were no relieving factors noted.  He did not have issues with bowel or bladder incontinence.  He could walk less than a block before having significant pain.  He utilized a cane, occasionally a walker, and even a wheelchair for ambulatory assistance while shopping.  He reported that his pain has affected his ability to perform his desired hunting, social, and recreational activities.

A back condition Disability Benefits Questionnaire was completed in September 2014.  The provider noted that the Veteran's claims file was not reviewed; however, the provider reviewed the service treatment records.  The Veteran was diagnosed with degenerative disc disease and radiculopathy.  The Veteran had flare-ups of back spasm two to three times a month and is unable to walk, sit, or stand for any prolonged period during that time.  The Veteran reported that he could not bend, lift, or walk long distances.  He could not bend to do laundry, could not do simple household chores, and had difficulty buying groceries.  Range of motion was measured at 5 degrees of forward flexion, 0 degrees of extension, unable to perform right and left lateral flexion, and 5 degrees of right and left lateral rotation.  The provider noted that the Veteran was barely able to balance upright and had very limited range of motion.  The Veteran did not have strength or flexibility for side-bending.  The Veteran was unable to perform repetitive use testing due to pain.  The Veteran had pain that contributed to functional loss or additional limitation of range of motion.  He had pain when in weight-bearing or non weight-bearing.   He had diffuse tenderness across the lumbar spine.  He had guarding or muscle spasm of the thoracolumbar spine.  Gait was abnormal due to muscle spasm, guarding, and pain.  He used a cane to walk and to move from sitting to standing.  Spinal contour was abnormal due to muscle spasm.  He had less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, instability of station, disturbance of locomotion, interference with sitting, and interference with standing.  The provided estimated that the ranges of motion would be 0 with repetitive use over time.  The Veteran was noted to have severe pain, poor balance, and deconditioning of the lower extremities attributable to severe disc disease of the lumbar spine.  It was reported that the Veteran had favorable ankylosis of the entire thoracolumbar spine.  

Muscle strength testing was 2/5 in right hip flexion and 4/5 in right knee flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, foot abduction, foot adduction, and great toe extension.  The reduction in muscle strength was noted to be entirely due to the claimed condition.  

Muscle strength testing was 2/5 in left hip flexion, 3/5 in left knee flexion and extension, and 4/5 in left ankle plantar flexion, ankle dorsiflexion, foot abduction, foot adduction, and great toe extension.  The reduction in muscle strength was noted to be entirely due to the claimed condition.  The provider noted that there was no muscle atrophy.  Reflexes were 1+ (hypoactive) in the knees and ankles. 

Sensory examination for light touch was normal in the bilateral upper anterior thigh and thigh/knee.  It was decreased in the bilateral lower leg/ankle and it was absent in the bilateral foot/toes.  The Veteran was unable to perform the straight leg raising test.

The Veteran had intermittent severe pain of the right and left lower extremities.  He had moderate paresthesias and/or dysesthesias of the right and left lower extremities.  He had moderate numbness of the right and left lower extremities.  The severity of the Veteran's radiculopathy was noted to be moderate bilaterally.  There was involvement of the L4, L5, S1, S2 and S3 nerve roots.

The Veteran did not have any other objective neurological abnormality, including bowel and bladder problems.  The Veteran had intervertebral disc syndrome of the thoracolumbar spine.  He was noted to have at least 6 weeks of incapacitating episodes over the prior 12 months.  

The Veteran had a scar due to his laminectomy.  It was not painful, unstable, or have an area equal to or greater than 39 square centimeters.  He used a cane constantly, a walker occasionally, and a scooter occasionally.  The provider noted that the Veteran's employment was impacted because he could not sit or stand for greater than 15 minutes without severe pain.  

In a statement dated in September 2014 the Veteran reported that he requested a motorized scooter because he could not walk more than 150 feet.  At the hearing before the undersigned the Veteran reported that he missed up to six days a month of work due to his back and that it was getting harder to work.  

In treatment notes dated in 2014 and 2015 the Veteran reported pain in the lower back and bilateral posterior lower extremities most significantly in a sacroiliac distribution generally rated moderately severe to severe in intensity and constant in duration.  The pain was described as a sharp, shooting, and burning sensation in the affected area with associated numbness as well as pins and needles sensation.  He reported subjective lower extremity weakness as well as "stripping" periodically with significant difficulty especially getting in and out of the vehicles.  The symptoms were increased with almost any activity and there were no relieving factors noted.  He did not have issues with bowel or bladder incontinence.  He could walk less than a block before having significant pain.  He utilized a cane, occasionally a walker, and even a wheelchair for ambulatory assistance while shopping.  He reported that his pain has affected his ability to perform his desired hunting, social, and recreational activities.

The Veteran underwent injections in November 2014, April 2015, and July 2015.

A treatment note dated in August 2015 indicates that the Veteran had constant mild to moderate pain.  He also had numbness and pins and needles sensation.  He reported subjective lower extremity weakness.  He had significant difficulty getting in and out of vehicles.  Symptoms were increased with almost any activity and there were no relieving factors noted.  The pain was 3 to 4 out of 10.  He had no issues with bowel or bladder incontinence.  He used a cane, occasionally a walker, and even a wheelchair for ambulatory assistance while shopping.  He reported that his pain has affected his ability to perform his desired hunting, social, and recreational activities.  The differential diagnosis was lumbar facet arthropathy, lumbar postlaminectomy pain syndrome, lumbar facet and sacroiliac arthropathy, lumbar radiculitis, myofascial pain, and degenerative disc disease status post C4 through C6 ACDF.  Physical examination was noted to reveal grossly normal motor strength in the bilateral lower extremities.  Deep tendon reflexes were symmetrical and intact and there were no dermatomal deficits noted.  There was significant pain with lumbar extension and rotation as well as lumbar spinous paraspinous and bilateral PSIS tenderness to palpation.  The single leg raise was negative bilaterally.

Treatments note dated in September 2015 and October 2015 indicate that the Veteran had constant moderate pain.  He also had numbness and pins and needles sensation.  He reported subjective lower extremity weakness.  He had significant difficulty getting in and out of vehicles.  Symptoms were increased with almost any activity and there were no relieving factors noted.  The pain was 3 to 4 out of 10.  He had no issues with bowel or bladder incontinence.  He used a cane, occasionally a walker, and even a wheelchair for ambulatory assistance while shopping.  He reported that his pain has affected his ability to perform his desired hunting, social, and recreational activities.  The differential diagnosis was lumbar facet arthropathy, lumbar postlaminectomy pain syndrome, lumbar facet and sacroiliac arthropathy, lumbar radiculitis, myofascial pain, and degenerative disc disease status post C4 through C6 ACDF.

In November 2015 the Veteran was again seen by the same provider and was noted to have the same symptoms with the exception that his pain was rated as 3 to 9 out of 10.  Physical examination was noted to reveal grossly normal motor strength in the bilateral lower extremities.  Deep tendon reflexes were symmetrical and intact and there were no dermatomal deficits noted.  There was tenderness to palpation of the left sacroiliac joint versus the right.  The single leg raise was negative bilaterally.

In December 2015 the Veteran underwent a joint injection.

The Veteran submitted a back conditions Disability Benefits Questionnaire dated in January 2016.  The provider diagnosed the Veteran with degenerative disc disease, radiculopathy, and ankylosis of the thoracolumbar spine.  The Veteran reported severe daily pain and severe incapacitating episode three to four times a month when he was unable to walk or sit for several days.  The provider noted that the Veteran could not bend at the waist or walk more than 200 feet without rest.  The Veteran could not do simple household chores like laundry or cleaning.  He needed assistance buying groceries.  Range of motion was 0 forward flexion and 0 extension.  He had 5 degrees of right and left lateral rotation.  He could not perform right and left lateral flexion.  He was not to have difficulty balancing on both feet and that his range of motion was essentially zero.  There was guarding or muscle spasm of the thoracolumbar spine.  Gait was abnormal due to muscle spasm and guarding.  He had severe pain at rest which is increased by minimal movement.  Spinal contour was abnormal due to muscle spasm and guarding.  He had less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, instability, disturbance of locomotion, interference with sitting, and interference with standing.  The estimated range of motion due to pain and or other functional loss during flare-ups or when the joint was used repeatedly over a period of time was zero.  The provider noted that the Veteran had severe pain, poor balance, and weakness of the lumbar spine and lower extremities.  

Muscle strength testing was 2/5 in right hip flexion and 4/5 in right knee flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, foot abduction, foot adduction, and great toe extension.  The reduction in muscle strength was noted to be entirely due to the claimed condition.  

Muscle strength testing was 2/5 in left hip flexion, 3/5 in left knee flexion and extension, and 4/5 in left ankle plantar flexion, ankle dorsiflexion, foot abduction, foot adduction, and great toe extension.  The reduction in muscle strength was noted to be entirely due to the claimed condition.  

The provider noted muscle atrophy due to the claimed condition but did not specify the location.

The provider noted that the Veteran had unfavorable ankylosis of the entire spine.  It was commented that the Veteran has severe limitations in range of motion due to lumbar and spinal fusion surgery as well as severe pain.  

Deep tendon reflexes were 0 at the knees and 1 at the ankles.  Sensory examination was normal in the right upper anterior thigh and thigh/knee.  It was decreased in the right lower leg/ankle and absent in the right foot/toes.  Sensory examination was decreased in the left upper anterior thigh, thigh/knee, and lower leg/ankle and absent in the left foot/toes.  The Veteran was unable to perform the straight leg raising test.

The Veteran had constant severe pain of the right and left lower extremities.  He had severe paresthesias and/or dysesthesias of the right and left lower extremities.  He had moderate numbness of the right and left lower extremities.  The severity of the Veteran's radiculopathy was noted to be moderate bilaterally.  There was involvement of the L4, L5, S1, S2 and S3 nerve roots.

The Veteran did not have any other objective neurological abnormality, including bowel and bladder problems.  

The Veteran had intervertebral disc syndrome of the thoracolumbar spine.  The provider checked a box indicating that the Veteran had at least 6 weeks of incapacitating episodes over the prior 12 months.  

The Veteran occasionally used a wheelchair and constantly used a cane.

The provider noted that the Veteran's employment was impacted because he could not stand, sit, or walk for any prolonged period without changing position or resting due to severe pain.  

In March 2016 the Veteran underwent a computed tomography (CT) scan of the lumbar spine.  The scan relevantly revealed history of L5 laminectomy with multilevel lumbar spondylosis with marked disc height loss at L4-L5 and fracture lucency through the left pars interarticularis of L4, unknown chronicity.

In March 2016 the Veteran underwent a CT scan of the thoracic spine.  The scan relevantly revealed multilevel thoracic spondylosis.

Entitlement to an evaluation in excess of 20 percent disabling for the orthopedic manifestations of thoracic spine degenerative joint disease and 20 percent disabling for the orthopedic manifestations of lumbar degenerative joint disease, for the period prior to July 9, 2009, is not warranted.

Initially, the Board notes that the Veteran was previously evaluated separately for his thoracic and lumbar spine disabilities under Diagnostic Codes 5291 and 5293, respectively, and then under 5242 for both disabilities.  The rating criteria in effect during the entire period on appeal do not distinguish been the thoracic and lumbar spine and, instead, assign an evaluation based upon disability of the thoracolumbar spine.  Merging the evaluation of Veteran's thoracic and lumbar spine disabilities would not effect a reduction at any time during the appeal, given that this decision grants separate ratings for bilateral radiculopathy throughout the appeal period.  Regardless, for the period prior to July 9, 2009, the Board will maintain the separate evaluations of the orthopedic manifestations.  

The Board acknowledges that prior to July 9, 2009, the Veteran's spine manifested spine pain, abnormal spine motion, as well as a notation of stiffness an inability to assess flexibility and range of motion of the thoracic or lumbar spine in March 2009.  However, the preponderance of the evidence prior to July 9, 2009, is against a finding that the Veteran had range of motion of either the thoracic or lumbar spines limited to 30 degrees or less of flexion or any ankylosis.  In July 2008 the Veteran had 80 degrees of forward flexion.  

In addition, the Veteran was not noted to have incapacitating episodes requiring prescribed bed rest and treatment prior to July 9, 2009.  Thus, for the period prior to July 9, 2009, an evaluation in excess of 20 percent disabling for the orthopedic manifestations of each of the Veteran's thoracic and lumbar spine disabilities is denied.

Beginning July 9, 2009, the evidence is at least in equipoise that the orthopedic manifestations of the combined thoracolumbar spine warrant an evaluation of 40 percent disabling, and no higher.  Beginning July 9, 2009, the Veteran's thoracolumbar spine manifested a range of motion limited to 30 degrees of forward flexion, notations of the range of motion being normal but limited by 70 percent and 75 percent by pain, 60 degrees of forward flexion with objective evidence of pain with active range of motion, 5 degrees of forward flexion, and essentially 0 degrees of forward flexion.  

The Board acknowledges that the January 2016 provider indicated that the Veteran had unfavorable ankyloses.  However, the preponderance of the evidence is against a finding of unfavorable ankyloses warranting a higher rating at any time during this appeal.  The box checked with respect to unfavorable ankyloses is inconsistent with the findings in the same report of a range of motion, albeit slight, with respect to right and left lateral rotation.  Further, no treatment records contemporaneous to the January 2016 DBQ include a finding of unfavorable ankyloses of the spine.  For example and August 2015 treatment record noted that "[t]here was . . . lumbar extension and rotation" albeit with significant pain.  

Further, although the same January 2016 DBQ checked a box indicating that the Veteran had at least 6 weeks of incapacitating episodes over the prior 12 months, the preponderance of the evidence is against a finding of at least 6 weeks of incapacitating episodes warranting a higher rating at any time during this appeal.  As noted above, incapacitating episodes requires bed rest prescribed by a physician, and there is nothing in the record that reflects that bedrest was prescribed for 6 weeks in any year of the appeal.  Thus, entitlement to an evaluation of 40 percent disabling, and no higher, beginning July 9, 2009, for the orthopedic manifestations of the combined thoracolumbar degenerative joint disease is granted.  

The Board will also address whether a separate evaluation may be assigned for associated neurologic abnormalities.  Under Diagnostic Code 8520, disability ratings of 10 percent, 20 percent, and 40 percent are assignable for incomplete paralysis of the sciatic nerve which is mild, moderate, or moderately severe, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Board finds that entitlement to separate neurological evaluations for the manifestations of the Veteran's thoracolumbar degenerative joint disease are warranted.

Prior to July 9, 2009, the evidence is at least in equipoise that the Veteran manifested right and left neurological symptoms associated with his thoracolumbar disability that were sensory at most.  The Veteran was diagnosed with lumbar radiculopathy in October 2007.  In June 2008 the Veteran was not found to have any neurological symptoms.  However, in July 2008 the Veteran had left lower extremity pain and paresthesia.  In August 2008 there was some radiation of pain to the buttocks.  These records included symptoms of pain with numbness and tingling that radiated from the back to the buttocks and lower extremities.  The symptoms did not include any reduction in sensation, muscle reflex or muscle strength.  Thus, as the manifestations are no more than mild, a separate evaluation of 10 percent disabling for right lower extremity and the left lower extremity is granted.

Beginning July 9, 2009, the evidence is at least in equipoise that the Veteran had reduced motor strength in the left hip, weakness in the quadriceps and hamstring muscles, absence or diminished right ankle jerk reflex, radiating pain in both hips to posterior legs to the front of the legs to the entire feet.  

Although the Veteran rated the pain in the bilateral posterior lower extremities as moderately severe to severe in intensity, the objective evidence, including the opinions of providers, is against a finding of more than moderate disability.  In September 2014 and January 2016 the Veteran had reduced muscle strength testing of 2/5 in right hip flexion and 4/5 in right knee flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, foot abduction, foot adduction, and great toe extension.  In addition, muscle strength testing was 2/5 in left hip flexion, 3/5 in left knee flexion and extension, and 4/5 in left ankle plantar flexion, ankle dorsiflexion, foot abduction, foot adduction, and great toe extension.  Sensory examination was decreased for the lower leg/ankle and absent for the feet and toes.  Significantly, the Veteran's radiculopathy was assessed by heath care providers in September 2014 and January 2016 to be moderate bilaterally.  There was no bowel or bladder impairment and erectile dysfunction was noted to be unrelated.

Therefore, separate evaluations of 20 percent disabling for the right and left neurological manifestations of the Veteran's thoracolumbar disability, but no higher, are granted effective July 9, 2009.

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected disability.  The Veteran's disability is manifested by limitation of motion, painful motion, and neurological symptoms.  These impairments are contemplated by the rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record reveals that the Veteran was employed as of January 2016.  See  DFAS Pay Statement.  As such, entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to an evaluation in excess of 20 percent disabling for degenerative joint disease of the thoracic spine, for the period prior to July 9, 2009, is denied.

Entitlement to an evaluation in excess of 20 percent disabling for degenerative joint disease of the lumbar spine, for the period prior to July 9, 2009, is denied.

Entitlement to an evaluation of 40 percent disabling, and no higher, for the period beginning July 9, 2009, for degenerative joint disease of the thoracolumbar spine, is granted.

Entitlement to a separate evaluation of 10 percent disabling, prior to July 9, 2009, and 20 percent thereafter, for right lower extremity radiculopathy, is granted.

Entitlement to a separate evaluation of 10 percent disabling, prior to July 9, 2009, and 20 percent thereafter, for left lower extremity radiculopathy, is granted.


REMAND

The Veteran was afforded a VA medical examination with regard to his claims of entitlement to service connection for emphysema and obstructive sleep apnea in November 2012.  The Veteran was noted to be diagnosed with emphysema and obstructive sleep apnea; however, no opinion regarding the etiology was rendered.  Rather the examinations were noted to be incomplete and that the Veteran needed a pulmonary function test and sleep study to evaluate the current status of the Veteran's disabilities.  Given the inadequate examinations, the Board finds that the claims must be remanded for the Veteran to be afforded additional VA medical examinations.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

At the hearing dated in January 2016 the Veteran reported that he received treatment from Dr. K for his PTSD.  The Veteran noted that he had been seeing Dr. K for eight or nine months.  Treatment records associated with the claims file do not reveal treatment records in 2015 to 2016 for Dr. K.  Thus, the claim must be remanded for attempts to obtain complete treatment records regarding the Veteran from Dr. K.

The Veteran was most recently afforded a medical examination with regard to his PTSD in March 2011.  The Veteran testified at the hearing before the undersigned that his medication doses have been increasing.  As the remand orders that additional treatment records regarding the Veteran be obtained and associated with the claims file and as there is evidence that the Veteran's symptoms may have worsened since the prior VA medical examination, the Board finds it necessary to afford the Veteran another VA medical examination regarding the current severity of this PTSD disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Veteran was afforded VA medical examinations regarding his claimed heart and hypertension disabilities in November 2012.  The examiner identified a heart disability but did not diagnose hypetension.  The examiner noted that the Veteran was instructed to get copies of his most recent echocardiograms, last cardiologists' note, and last chest x-ray and fax them to the examiner.  The examiner did not render an opinion regarding the etiology of the Veteran's heart disability.  As such, the Board finds the examination to be inadequate and the claim must be remanded for another VA medical examination.  See Barr, 21 Vet. App. at 303.

Treatment records reveal that the Veteran was diagnosed with hypertension in 1999.  The Veteran was afforded a VA medical examination regarding hypertension in September 2009.  The examiner rendered the opinion that the Veteran's essential hypertension was not caused by or a result of service.  The rationale provided was that there was no diagnosis of chronic or essential hypertension in service and the service treatment records did not support the onset of hypertension while in service.  The Board finds this opinion to be inadequate as the examiner based it solely upon a lack of diagnosis of hypertension in service.  In addition, the examiner in November 2012 did not note a diagnosis of hypertension, which contradicts the September 2009 examination report.  As such, the Board finds that it must remand the claim for the Veteran to be afforded another examination.  38 C.F.R. § 3.159.

On remand the Veteran must be contacted and asked to identify any additional treatment and to provide authorization for VA to obtain the records on his behalf.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request the Veteran identify any additional VA and non-VA treatment and that he provide authorization for VA to obtain any available records on his behalf.  Thereafter, attempt to obtain and associate with the claims file any identified treatment records for which the Veteran has provided adequate authorization.

2.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file treatment records regarding the Veteran from Dr. K.

3.  Thereafter, the Veteran should be afforded a VA examination with medical opinion to determine the nature and etiology of his emphysema and obstructive sleep apnea.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.  The examiner is requested to provide the following opinions:

a. Has the Veteran carried a diagnosis of (1) emphysema and (2) obstructive sleep apnea at any time since this appeal was filed in September 2008?

b. Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that any emphysema diagnosed during this appeal is related to the Veteran's military service? and

c. Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that any obstructive sleep apnea diagnosed during this appeal is related to the Veteran's military service?

The examiner should provide a rationale for all opinions.

4.  Following the receipt of any additional records, the Veteran should be afforded a VA examination with medical opinion to determine the nature and etiology of his claimed hypertension and heart disability.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.  The examiner is asked to furnish the following opinions:

a. Please identify all heart disabilities, to include hypertension, diagnosed since this appeal was filed in September 2008. 

b. As to each heart disability, to include hypertension, diagnosed, is it at least as likely as not that such is/are related to the Veteran's active military service?  

c. As to each heart disability, to include hypertension, diagnosed, is it at least as likely as not that such was/were manifested within one year of the Veteran's separation from service in June 1994?

The examiner should also provide a rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.

5.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected PTSD.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out and the results recited in the examination report.  The examiner is requested to delineate all symptomatology associated with, and the current severity of the PTSD disability.  

6.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


